

CANCELLATION AGREEMENT




THIS AGREEMENT is made and entered into as of this 1st day of April, 2009 (the
“Cancellation Date”) by and between MCINTOSH STATE BANK (the “Bank”); and BRUCE
E. BARTHOLOMEW, a resident of the State of Georgia (the “Executive”).


Recitals:


The Bank and the Executive are parties to that certain Salary Continuation
Agreement dated February 20, 2003, as amended by the First Amendment thereto
dated January 9, 2007 (the “Deferred Compensation Agreement”).


The Bank and the Executive desire to cancel the Deferred Compensation Agreement
to improve the capital position of the Bank and to enhance the prospects of the
Bank in the face of its current financial challenges.


The Bank and the Executive acknowledge that the goal of improving the Bank’s
financial position is in the best interest of both parties.


For and in consideration of the recitals set forth above and the mutual
agreements set forth below, the parties hereto agree as follows:


Statement of Agreement:


1           Cancellation of Deferred Compensation Agreement.  This Agreement
extinguishes the Deferred Compensation Agreement and all of the Executive’s
rights thereunder effective as of the Cancellation Date.  The cancellation is
made pursuant to Section 7.2 of the Deferred Compensation Agreement; provided,
however, the Executive further acknowledges and agrees that Section 7.2 is
hereby amended, effective immediately prior to the Cancellation Date, to
eliminate any obligation of the Bank to distribute to the Executive or any other
party any benefit obligations accrued under the Deferred Compensation Agreement
as of the effective date of termination (or at any time thereafter).


3.           Further Acknowledgements.  The Executive acknowledges that the Bank
shall have obligations to the Executive or any other party under the terms of
the Deferred Compensation Agreement which survive its cancellation.  The
Executive further acknowledges that the Executive has had an opportunity to
review documents, consult with counsel and make inquiries of Bank
representatives prior to entering into this Agreement and is entering into this
Agreement of the Executive’s own free will.


4.           Governing Laws.  This Agreement shall be construed, administered
and enforced according to the laws of the State of Georgia, to the extent not
preempted by federal law.


5.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and permitted assigns of
the parties.


 
 

--------------------------------------------------------------------------------

 
6.           Entire Agreement.  This Agreement expresses the entire
understanding and agreement of the parties with respect to the subject
matter.  As of the Cancellation Date, the Deferred Compensation Agreement shall
become null and void.


7.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
28th day of April, 2009.




MCINTOSH STATE BANK




By: /s/ William K. Malone


Title: Chief Executive Officer




EXECUTIVE:




/s/ Bruce E. Bartholomew
Bruce E. Bartholomew








-2-


